DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 9-15, in the reply filed on March 7, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1-8 may be rejoined in the future, if claim 1 is amended to include all of the limitations of claim 9.  The examiner agrees with applicant that if the composition of Group II is found allowable, that the method of cleaning of Group I will be rejoined if all the limitations of claim 9 are included in claim 1.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on March 7, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chun et al, WO 2015/152863.
Chun et al, WO 2015/152863, discloses a dispersed white ink that contains 20-90% by weight of a resin, 0.1-3% by weight of aluminum stearate, 0.1-3% by weight of other additives, 0-80% by weight of isoparaffinic liquid, 0-5% by weight of silicone oil, and 0.1-10% by weight of a charge director (see abstract and paragraph 31).  It is further taught by Chun et al that suitable resins include ethylene acrylic acid copolymers (see paragraph 32), that the charge director is a petroleum sulfonate (see paragraph 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 9-15 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noikas et al, US 2018/0155565.
Noikas et al, US 2018/0155565, discloses an electrostatic ink composition comprising a carrier liquid, a first resin, a fluorescent pigment, and a second resin (see abstract and paragraphs 24-27).  It is further taught by Noikas et al that the liquid carrier constitutes 20-99.5% by weight of the composition, wherein suitable liquid carriers include isoparaffins (see paragraphs 67-69), that suitable first resins include ethylene acrylic acid copolymers (see paragraphs 71-73), that the composition further contains 0.001-20% by weight of a charge director, such as sulfonates (see paragraphs 111-116), and that the composition also contains 0.1-5% by weight of additional additives, such as charge adjuvants (see paragraphs 118-121).  Specifically, note Example 1 in Paragraphs 164-172), which contains 3% by weight of NVS (see paragraph 172), per the requirements of the instant invention.  Therefore, instant claims 9-15 are anticipated by Noikas et al, US 2018/0155565.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 28, 2022